Case: 12-50817       Document: 00512271114         Page: 1     Date Filed: 06/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 12, 2013
                                     No. 12-50817
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

THERRILL EDWARDS,

                                                  Petitioner-Appellant

v.

TRAVIS M. BRAGG, Warden FCI La Tuna,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CV-297


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Therrill Edwards, federal inmate # 30114-034, has applied for leave to
proceed in forma pauperis (IFP) in this appeal from the denial of his 28 U.S.C.
§ 2241 petition for habeas corpus relief. He also asks this court to appoint
counsel. By moving to proceed IFP, Edwards challenges the district court’s
certification that the appeal was not taken in good faith. Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50817    Document: 00512271114     Page: 2   Date Filed: 06/12/2013

                                 No. 12-50817

      According to Edwards, his constitutional rights were violated when a
disciplinary hearing officer found him guilty of escape under prison regulations.
He asserts that the prison failed to investigate his absence from count and that
there was not the requisite “some evidence” to support the hearing officer’s
finding.
      This court reviews a district court’s ruling on summary judgment de novo,
employing the same standard used by the district court. McFaul v. Venezuela,
684 F.3d 564, 571 (5th Cir. 2012). The prison’s “failure to follow its own
procedural regulations does not establish a violation of due process” absent some
showing of resulting prejudice. Jackson v. Cain, 864 F.2d 1235, 1251 (5th Cir.
1989). Edwards fails to demonstrate prejudice because he has not shown that
had prison officials found him sleeping in the dug out during count he would not
have been found guilty of escape. Moreover, the defendant’s summary judgment
evidence shows that he received advance written notice of the charge, he was
provided the opportunity to be heard, and there was some evidence to support
the disciplinary decision. Edwards thus received all of the process to which he
was entitled, and his due process rights were not violated. See Superintendent,
Massachusetts Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); Wolff v. McDonnell,
418 U.S. 539, 563-65 (1974).
      Edwards has not shown that his appeal involves legal points arguable on
their merits. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Leave to
proceed IFP on appeal is DENIED, and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.          His motion for the
appointment of counsel is likewise DENIED.




                                       2